Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04-08-2022 has been entered.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


 Claims 1, 3,5, 8, 10-11 and 13-16  is/are rejected under 35 U.S.C. 103 as being unpatentable over Wolfe Jr. (US20130086770A1) , hereinafter referred to as Wolfe in view of  Baer et al. (US20050155177 A1), hereinafter Baer.
a vacuum cleaner having a main body (vacuum cleaner 10’, figure 4); 
a motor-battery assembly (para 0015-16, discloses that battery pack 16 can be wrapped about or attached to motor 14 allow for easy separation) configured to removably couple to the main body of the vacuum cleaner comprising: 
a motor-battery housing (motor housing 22, figures 5; para 0015-0016) defining one or more cavities;
a suction motor (motor 14, figure 5) configured to be fluidly coupled to a debris compartment (dust housing and tank 40,63 para 0017-0018) of a vacuum cleaner for generating air flow through the vacuum cleaner for entraining debris, the motor-battery assembly suction motor at least partially disposed within at least one of the one or more cavities (see figures 4-6);
 one or more batteries at least partially disposed within at least one of the one or more cavities (battery pack 16, figures 5 and 6); and 
a motor/battery controller (motor actuating switch 58 and charger, figure 5; para. 0016, 0017, 022) at least partially disposed within at least one of the one or more cavities (in combination with other components), the motor/battery controller configured to control power provided to the suction motor and to regulate charging and/or discharging of the one or more batteries (para. 0021, 0022); and 
Wolfe teaches a conventional recharge socket (recharge socket 58, figure 2; para 0022) for a vacuum cleaner which allows a user to recharge a vacuum cleaner by plugging in a charging cable to electrically charge a vacuum cleaner.
However, Wolfe fails to explicitly disclose an alternating current (AC) powered suction motor assembly configured to removably couple to the main body of the vacuum cleaner, the AC powered suction motor assembly comprising: one or more AC powered suction motors at least partially disposed within an AC motor housing; and wherein only one of the AC powered suction motor assembly or the motor-battery assembly is coupled to the main body at a time. 
Baer discloses an alternating current (AC) powered suction motor assembly (para 0058, second motor assembly 268, figure 17) is mounted to vacuum cleaner when the motor assembly powered direct current is removed (first motor assembly 254, figure 17; para 0058).
It would have been obvious to one of ordinary skill in the art before effective filing date of the claimed invention to have modified Wolfe to include the teachings of Baer where the system of Wolfe can have an AC powered suction motor assembly or motor-battery assembly. This modification allows a user to have a wider range options on how portable they want their system and how to power their system.
 Regarding claim 3, modified Wolfe teaches wherein the motor-battery assembly suction motor is removably coupled to the motor- battery assembly (para. 0015, 0016, 0018 0020 discloses the battery pack is removable, and further discloses the batteries are held together by elements 22 and 24. Furthermore in figure 5, the housing (12) is separable allowing the motor and batteries to be removed.).
Regarding claim 5, modified Wolfe teaches wherein the motor/battery controller includes a suction motor controller (motor actuating switch 58, figure 5, and para.  0022) configured to control power provided to the motor-battery suction motor and a separate battery controller (charger, para. 0022) configured to regulate charging and/or discharging of the one or more batteries.
Regarding claim 8, modified Wolfe teaches all the elements stated in claim 1, but does not explicitly teach the suction motor controller (motor actuating switch 58, figure 5) is removably coupled to at least one of the one or more cavities.
However, it is very common in the art for controllers to be removable.
It would have been obvious to one of ordinary skill in the art before effective filing date of the claimed invention to have modified the controller to be removable, since separating parts that were once integral involves only routine skill in the art. (see MPEP 2144.04 Vc). Please note that in the instant application, paragraph 0122, applicant has not disclosed any criticality for the claimed limitations.
Regarding claim 10, Wolfe teaches wherein the motor-battery assembly (vacuum cleaner 10, figure 4) further comprises at least one filter (filter cartridge, para 022).
Regarding claim 11, Wolfe teaches wherein the at least one filter (filter cartridge, para 022) is at least partially disposed within at least one of the one or more cavities.
	Regarding claim 13, Wolfe teaches the one or more batteries includes a plurality of batteries (battery cells 18, figure 6) disposed at least partially within at least one of the one or more cavities and extending around a perimeter of the motor-battery assembly suction motor (see figure 6 of Wolfe) ; and motor/battery controller includes a switch configured to receive a user input to provide power to the motor-battery assembly suction motor (see motor actuating switch 58, figure 4 disposed on top of body vacuum cleaner 10’ to receive input from an user).
	Regarding claim 14, Wolfe teaches wherein the plurality of batteries (battery cells 18, figure 6) are separated from immediately adjacent batteries by a separation distance measuring less than a battery width of a corresponding one of the plurality of batteries (figure 6).
	Regarding claim 15, Wolfe teaches plurality of batteries are separated from a first immediately adjacent battery by a first separation distance and from a second immediately adjacent battery by a second separation distance, the second separation distance measuring greater than the first separation distance (see annotated figure 6)

    PNG
    media_image1.png
    701
    599
    media_image1.png
    Greyscale

Examiner Annotated Figure 6

	Regarding claim 16, modified Wolfe wherein the plurality of batteries are separated from immediately adjacent batteries by a separation distance measuring equal to or greater than a battery width of a corresponding one of the plurality of batteries (see annotated figure 6).
	Claims 9 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Wolfe JR. (US20130086770A1),hereinafter referred to as Wolfe in view of Baer et al. (US20050155177 A1), hereinafter Baer and Ham et al. (US20160213218A1), hereinafter referred to as Ham
Regarding claim 9, modified Wolfe teaches all the elements stated above in claim 1.
However, fails to explicitly teach wherein the motor/battery controller includes a signal controller configured to control power provided to the motor-battery assembly suction motor and to regulate charging and/or discharging of the one or more batteries.
	Ham teaches motor/battery controller (controller 150, figure 3) includes a signal controller (charging switch 176, figure 3 para. 0057) configured to control power provided to the suction motor and to regulate charging and/or discharging of the one or more batteries.
	It would have been obvious to one of ordinary skill in the art before effective filing date of the claimed invention to have modified the controller of Wolfe to include a signal controller as taught by Ham. This would allow the device to be able to regulate its power more efficiently. 
Regarding claim 17, modified Wolfe teaches all the elements stated above in claim 13. 
	However, fails to explicitly teach wherein the motor/battery controller includes a variable switch configured to adjust an amount of suction generated by the suction motor and a signal controller configured to control power provided to the suction motor and to regulate charging and/or discharging of the plurality of batteries.
Ham teaches wherein the motor/battery controller includes a variable switch (current detection unit 172, figure 3, and para. 0056) configured to adjust an amount of suction generated by the suction motor (para. 0054). 
It would have been obvious to one of ordinary skill in the art before effective filing date of the claimed invention to have modified the controller of Wolfe to include a variable switch as taught by Ham. This would allow the device to be able to regulate its power more efficiently.
Claims 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Wolfe Jr. (US20130086770A1) , hereinafter referred to as Wolfe in view of  Baer et al. (US20050155177 A1), hereinafter Baer further in view Best ( US20070226946 A1).
Regarding claim 21, modified Wolfe teaches all limitations stated above in claim 13, but fails to teach one or more interlocks configured to generally prevent the motor-battery assembly suction motor from being powered unless the motor-battery assembly is coupled to the main body.
Best teaches interlocks (interlock switch 110) that control the power to the agitator motor (para 0016, 0050).
It would have been obvious to one of ordinary skill in the art before effective filing date of the claimed invention to have further modified the system Wolfe to include an interlock switch of Best. This modification would allow the device to be able to regulate its power more efficiently.
Regarding claim 22, modified Wolfe teaches all limitations stated above in claim 1, but fails to teach one or more interlocks configured to generally prevent the motor-battery assembly suction motor from being powered unless the motor-battery assembly is coupled to the main body.
Best teaches interlocks (interlock switch 110) that control the power to the agitator motor (para 0016, 0050).
It would have been obvious to one of ordinary skill in the art before effective filing date of the claimed invention to have further modified the system Wolfe to include an interlock switch of Best. This modification would allow the device to be able to regulate its power more efficiently.
Claim(s) 1,5-7, 9-11, are rejected under 35 U.S.C. 103 as being unpatentable over Ham et al. (US20160213218) in view of Baer et al. (US20050155177 A1), hereinafter Baer
Regarding claim 1, Ham teaches 
a vacuum cleaner (vacuum cleaner 1, figure 1) having a main body (first body 101, figure 2); 
a motor-battery assembly (para 0033) configured to removably couple to the main body of the vacuum cleaner, the motor-battery assembly comprising: 
a motor-battery housing (second body 103, figure 2) defining one or more cavities;
a motor-battery assembly suction motor (suction motor 160, figure 3, para. 0022) configured to be fluidly coupled to a debris compartment (dust container 110, figure 2) of a vacuum cleaner for generating air flow through the vacuum cleaner for entraining debris, the motor-battery assembly suction motor at least partially disposed within at least one of the one or more cavities (suction motor 160, para. 0023, 0031);
 one or more batteries at least partially disposed within at least one of the one or more cavities (battery unit 120, figure 2, para. 0027) and 
a motor/battery controller (controller 150, figure 3; para. 0054) at least partially disposed within at least one of the one or more cavities, the motor/battery controller configured to control power provided to the motor-battery assembly suction motor and to regulate charging and/or discharging of the one or more batteries (para. 0057),and housing and an electrical cord with an electrical plug configured to be electrically coupled to an electrical outlet (para. 0029).
However, Ham fails to explicitly disclose an alternating current (AC) powered suction motor assembly configured to removably couple to the main body of the vacuum cleaner, the AC powered suction motor assembly comprising: one or more AC powered suction motors at least partially disposed within an AC motor housing; and wherein only one of the AC powered suction motor assembly or the motor-battery assembly is coupled to the main body at a time. 
Baer discloses an alternating current (AC) powered suction motor assembly (para 0058, second motor assembly 268, figure 17) is mounted to vacuum cleaner when the motor assembly powered direct current is removed (first motor assembly 254, figure 17; para 0058).
It would have been obvious to one of ordinary skill in the art before effective filing date of the claimed invention to have modified Wolfe to include the teachings of Baer where the system of Ha can have an AC powered suction motor assembly or motor-battery assembly. This modification allows a user to have a wider range options on how portable they want their system and how to power their system.
Regarding claim 5, modified Ham teaches wherein the motor/battery controller includes a suction motor controller (controller 150, figure 3) configured to control power provided to the motor-battery assembly suction motor and a separate battery controller (charging switch 176, figure 3) configured to regulate charging and/or discharging of the one or more batteries.
Regarding claim 6, modified Ham teaches wherein the suction motor controller (controller 150, figure 2 and figure 3) is permanently disposed (interpreting as installed) within at least one of the one or more cavities (para 0031 and 0054)
Regarding claim 7, modified Ham teaches wherein the suction motor controller (controller 150, figure 2 and figure 3) is permanently disposed (interpreting as installed) within at least one of the one or more cavities (para. 0031 and 0054).
Regarding claim 9, modified Ham teaches motor/battery controller (controller 150, figure 3) includes a signal controller (charging switch 176, figure 3) configured to control power provided to the suction motor (para. 0054, 0055) and to regulate charging and/or discharging of the one or more batteries (para. 0057).
	Regarding claim 10, modified Ham teaches wherein the motor-battery assembly (cleaner body 10, figure 1) further comprises at least one filter (para. 0025).
Regarding claim 11, modified Ham teaches wherein the at least one filter is at least partially disposed within at least one of the one or more cavities (para. 0025).
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Ham (US20160213218) in view of Baer et al. (US20050155177 A1) and Capron-Tee (US20080086833A1).
Regarding claim 4, Ham teaches all the elements stated in claim 1, but does not teach explicitly wherein the suction motor (suction motor 160, discloses in para. 0031 that suction motor may be installed) is permanently coupled to the motor- battery assembly.
Carpon-Tee teaches the suction motor (motor 22, figure 3) is permanently coupled to the motor- battery assembly (abstract).
It would have been obvious to one of ordinary skill in the art before effective filing date of the claimed invention to have modified the motor to be permantely coupled to the motor-battery assembly, since it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art. (see MPEP 2144.04 Vb). Please note that in the instant application, paragraph 0149, applicant has not disclosed any criticality for the claimed limitations.
Response to Arguments
Applicant’s arguments see pages 6-9, filed 04-08-2022, with respect to the
rejection(s) of claim(s) 1 and their dependent claims under 35 U.S.C.103 have been fully
considered but are moot because the new ground of rejection (as necessitated by
amendment) relies on a different combination of prior art references, not applied in the
prior rejection of record.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH AKYAA FORDJOUR whose telephone number is (571)272-0390. The examiner can normally be reached Monday - Thursday 7:30am - 4:00pm and Friday 6:00am-12:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Carter can be reached on (571) 272-4475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SARAH AKYAA FORDJOUR/Examiner, Art Unit 3723                                                                                                                                                                                                        
/MONICA S CARTER/Supervisory Patent Examiner, Art Unit 3723